Citation Nr: 1817836	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  16-42 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Harner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1951 to May 1952. 

This current appeal comes to the Board of Veterans' Appeals (Board) from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran is service-connected for: bilateral lower extremity frostbite evaluated at 30 percent for each lower extremity, bilateral hearing loss disability evaluated at 30 percent (previously 20 percent), and tinnitus evaluated at 10 percent.

2. Service-connected disabilities do not preclude the Veteran from obtaining and following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met. 38 C.F.R. §§ 3.340, 4.16(a)&(b)(2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

In accordance with the VCAA the Veteran was sent a compliant letter in March 2014 informing him of VA's duty to assist him in his claim.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(d). The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4). The VA has complied with its duty to assist in collecting all pertinent records, medical and otherwise.

At this time neither the Veteran nor his representative identified any other shortcomings in fulfilling VA's duty to notify and assist. Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board thus finds that further action is unnecessary under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159. The Veteran will not be prejudiced because of the Board's adjudication of the claims below.

II. Schedular Rating for TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16.

"Substantially gainful employment" is employment ordinarily followed by the non-disabled to earn a livelihood with earnings common to the particular occupation in the community where a veteran resides. See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). Marginal employment is not substantially gainful employment. See C.F.R. § 4.16.

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16.

A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question is whether the claimant is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Thus the sole fact that a claimant is unemployed or has difficulty obtaining employment is insufficient to establish entitlement to TDIU.

In determining whether unemployability exists, consideration may be given to the claimant's level of education, special training and previous work experience, but not to his or her age or to any impairment caused by non-service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

In the Veteran's March 2003 VA exam he reported doing work as a machinist for General Motors, Inc. (GM) for thirty years and as a farmer for thirty to forty years. He listed his work for GM as lasting from 1953 to 1983.

In November 2012, at a VA audiological examination, the examiner stated that the Veteran had difficulty hearing speech and this caused issues with his employment. The examiner also noted that the Veteran's tinnitus also caused issues with employment. At this time both disabilities had been previously service connected since January 24, 2003.

In December 2012 the Veteran received an examination for frostbite in the lower extremities. The stated that the frostbite did not impact the Veteran's ability to work.

A January 2013 private audiological examination concluded that the Veteran's hearing loss and tinnitus barred him from obtaining employment. The Veteran reported that he was having increased trouble understanding speech. The examiner opined that the Veteran could not work in most settings with or without hearing adaptation or amplification because most environments would aggravate his hearing loss.

In December 2013, a VA examiner provided an opinion regarding the discrepancies in the VA audiological examination from December 2012 and the private audiological examination from January 2013. The VA examiner said the VA audiological exam in December 2012 was more accurate. He reasoned that the VA exam was consistent with a March 2009 exam and that the private exam was not only inconsistent but did not report speech threshold testing which would have checked for consistency between the tests. He also states that audiologists outside of VA have not been properly trained in finding discrepancies that are "flags" to VA examiners.

The Veterans February 2014 application for increased compensation based on unemployability stated that he worked for GM. from 1953 to 1983. He states that his bilateral lower extremity frostbite affected his full-time employment beginning in March 2012. Further, the Veteran checks "NO" in sections asking if he left employment because of his disability, if he receives or expects to receive disability or workers compensation benefits, and he also states he has not tried to seek employment since he became too disabled to work.

In April 2014, VA requested that the Veteran provide VA with employment records, specifically from his employment history at GM. from 1953 to 1983. To date, no employment records have been received.

VA examinations were conducted in July 2014, and  in June 2015. The VA exam for his frostbite revealed that he does not need assistive devices to move, suffers no functional impairment due to frostbite, and that this injury does not impact his ability to work.

In the June 2015 VA audiological examination it is noted that the Veteran has difficulty hearing and understanding in all situations and that it does impact work. Tinnitus notes show that the Veteran is able to ignore the tinnitus when using his hearing aids and that tinnitus does not impact work.

The Veteran's most recent audiological examination took place in February 2017. The VA examiner noted similar issues as were noted in June 2015, but this time stated that tinnitus impacts daily life, including the ability to work.

The Veteran is currently claiming TDIU based on his service-connected disabilities. The Board has considered all the Veteran's service-connected disabilities, and for the foregoing reasons will deny the benefit sought on appeal.

The Veteran's application for TDIU says he did not leave substantially gainful employment due to disability, nor has he shown his disability has caused him trouble in gaining employment since leaving GM.  While the Veteran claims total disability shortly after being service-connected for frostbite, the medical opinions regarding frostbite all state that this disability does not impact his ability to work. The Veteran has not submitted any employment history or evidence of hardship in gaining and keeping employment because of a disability. Even if the Veteran is retired, as referenced in his records, his current unemployment does not equal unemployability per VA standards without evidence showing his disability has caused him to be unemployable within the meaning of 38 C.F.R. § 4.16.

The Board accepts that the service connected disabilities interfere with employment.  The ratings assigned specifically contemplate impairment in earning capacity.  Here, the service connected disabilities do not preclude him from securing and following substantially gainful employment. 

We note that that a January 2013 private examiner labeled the Veteran unemployable due to his hearing loss and tinnitus. However, the Board finds the VA exam from January 2012 as more probative because the VA opinion from December 2013 reasons that the private exam is less accurate that the January 2012 exam. That opinion explained the discrepancies between the two in a clear fashion.

In this case, the record establishes that the appellant has tinnitus, a hearing loss disability and residuals of exposure to each lower extremity.  However, neither singly nor collectively, the disabilities do not preclude him from obtaining and retaining substantially gainful employment.


ORDER

Entitlement to TDIU is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


